ORDER
PER CURIAM.
Appellant, Edgar Harris, (“appellant”), appeals the judgment of the Circuit Court of Cape Girardeau County denying his Rule 29.15 motion for post-conviction relief following an evidentiary hearing. Appellant seeks to vacate his convictions and sentences for first degree robbery, section 569.020, RSMo 1994,1 and armed criminal action, section 571.015, for which appellant was sentenced to serve consecutive terms of fifteen years for robbery and ten years for armed criminal action. We affirm.
We have reviewed the briefs of the parties and the record on appeal and conclude the motion court’s determination is not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).

. All statutory references are to RSMo 1994, unless otherwise indicated.